PER CURIAM.
The judgment of the Circuit Court is reversed, and the cause is remanded, with instructions to dismiss the suit, without prejudice to an action in any court willing and competent to administer relief under the laws of Mexico. See Mexican Central Railway Company, Ltd., v. J. W. Eckman, Guardian, etc., 205 U. S. 538, 27 Sup. Ct. 791, 51 L. Ed. 920; Slater v. Mexican Central National Railroad Company, 194 U. S. 120, 24 Sup. Ct 581, 48 L. Ed. 900. The costs of this court to be paid by the plaintiff in error.